Name: Commission Regulation (EEC) No 886/92 of 8 April 1992 on the arrangements on imports of barley of brewery quality originating in Czechoslovakia
 Type: Regulation
 Subject Matter: foodstuff;  political geography;  tariff policy;  trade policy;  plant product
 Date Published: nan

 No L 95/ 18 Official Journal of the European Communities 9 . 4. 92 COMMISSION REGULATION (EEC) No 886/92 of 8 April 1992 on the arrangements on imports of barley of brewery quality originating in Czechoslovakia HAS ADOPTED THIS REGULATION : Article 1 This Regulation covers imports of barley of brewery quality covered by CN code ex 1003 00 90 and origina ­ ting in Czechoslovakia under Regulation (EEC) No 585/92. Article 2 Box 20 of licence applications and licences shall bear the following : Cebada destinada a fabricacion de malta ; Reglamento (CEE) n ° 585/92 Byg til fremstilling af malt ; forordning (E0F) nr. 585/92 Gerste zur Herstellung von Malz ; Verordnung (EWG) Nr. 585/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 674/92 (3), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 585/92 (4) lays down certain detailed rules regarding the exemption from the import levy of agricultural products originating in Czechoslovakia ; Whereas special provisions must be laid down to ensure that barley of brewery quality is not diverted from the uses specified ; whereas, to that end, the granting of the reduced-rate import levy must be made subject to an undertaking by importers to abide by the planned use of the product in question and the lodging of a security equal to the reduction in the import levy ; whereas a reasonable processing time is required for the administra ­ tion of the arrangements in question ; whereas, where the product released for free circulation is dispatched to another Member State for processing, the T5 control copy drawn up by the Member State of release for free circula ­ tion pursuant to Commission Regulation (EEC) No 2823/87 of 18 September 1987 on the documents to be used for the purpose of implementing Community measures entailing verification of the use and/or destina ­ tion of goods Q is the appropriate instrument for provi ­ ding proof of processing ; Whereas an element of proportionality must be intro ­ duced as regards the release of securities, in particular where the quantities to be processed and/or the time limits laid down by the arrangements have not been met ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, KpiOf) (,I)Scmouas 7ipoopi^6ji.Evr| yia TT|V rcapaa ­ Keufi 60vt|c  Kavovtau6c (EOK) apiS. 585/92 Barley for malting ; Regulation (EEC) No 585/92 Orge destinee a la fabrication de malt ; Reglement (CEE) n ° 585/92 Orzo per la produzione di malto ; Regolamento (CEE) n. 585/92 Gerst voor verwerking tot mout ; Verordening (EEG) nr. 585/92 Cevada para o fabrico de malte ; Regulamento (CEE) n? 585/92. Article 3 1 . Eligibility for the reduced levy provided for in Article 1 of Regulation (EEC) No 585/92 shall be condi ­ tional on : (a) a written undertaking by the importer entered into at the time of release for free circulation, to the effect that all the goods declared will be processed in accordance with the use specified in box 20 of the import licence within six months from the date of acceptance of the declaration of release for free circu ­ lation ; (b) the lodging by the importer, at the time of release for free circulation, of a security equal to the difference between the reduced levy and the full levy. (') OJ No L 56, 29. 2 . 1992, p. 9 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19 . 3 . 1992, p. 7. (4) OJ No L 62, 6. 3 . 1992, p. 40. 0 OJ No L 270, 23. 9 . 1987, p. 1 . 9. 4. 92 Official Journal of the European Communities No L 95/19 2. Importers shall indicate the place where processing is to be carried out. If the latter is to be carried out in another Member State, a T 5 control copy shall be compiled on dispatch of the goods in the Member State of departure in accordance with the rules laid down in Regulation (EEC) No 2823/87. Box 104 of the T 5 control copy shall bear the following : Reglamento (CEE) n ° 585/92 Forordning (E0F) nr. 585/92 Verordnung (EWG) Nr. 585/92 KavovianÃ ³s (EOK) aptS. 585/92 Regulation (EEC) No 585/92 RÃ ¨glement (CEE) n ° 585/92 Regolamento (CEE) n. 585/92 Verordening (EEG) nr. 585/92 Regulamento (CEE) n? 585/92. Where processing is carried out in a Member State other than that of release for free circulation, proof of proces ­ sing shall be provided by means of the original of the T 5 control copy. Where quantities actually used for the manufacture of malt are less than 95 % of the total quantity released for free circulation, that part of the security corresponding to the difference between 95 % of the total quantity released for free circulation and the quantity actually processed shall be forfeited. In addition, the security to be released for goods released for free circulation which have not been processed within the abovementioned time limit shall be reduced by :  1 5 % and  2 % of the remainder, after the 1 5 % has been deducted, per day over the time limit. That part of the security which is not released shall be forfeited as a levy. 4. Proof of processing shall be provided to the compe ­ tent authorities within six months following the end of the processing time limit. However, where proof is established within six months but is supplied within the twelve months following those six months, the amount forfeited, less 1 5 % of the security, shall be reimbursed. Article 4 This Regulation shall enter into force on 9 April 1992. 3. Except in cases of force majeure, the security provided for in paragraph 1 (b) shall be released when proof is provided to the competent authorities of the Member State of release for free circulation to the effect that all the quantities released for free circulation have been processed into malt within the time limit laid down in paragraph 1 (a). Processing shall be deemed to have taken place when the barley has undergone soaking. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1992. For the Commission Ray MAC SHARRY Member of the Commission